DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicants assert that the compounds are drawn to a proper Markush group in the instant response. Hence, the prior art search has NOT been extended unnecessarily to cover all the non-elected species and only has been conducted to the extent necessary to determine the patentably of the alleged generic structure, i.e., optionally substituted azaindole.  MPEP 803.02. A reference for one species will be a reference for the entire genus.
 Claims 1, 6, 36, 37, 51, 64, 65, 73, 95, 97 and 128-135 are directed to an allowable product and use. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 98 and 109, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 98 and 109 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
the restriction requirement between Groups I and II as set forth in the Office action mailed on May 17, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
April 5, 2021